         Case 1:19-cr-00460-KMW Document 69 Filed 09/30/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     One St. Andrew’s Plaza
                                                     New York, New York 10007




                                                     September 30, 2020
BY ECF
The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007

                       Re:       United States v. Todd Kozel
                                 19 Cr. 460 (KMW)

Dear Judge Wood:

        I write on behalf of the parties to suggest proposed sentencing deadlines.

        On September 24, 2020, the defendant pled guilty to five counts of willful failure to file
tax returns for the tax years 2011 through 2015, in violation of 26 U.S.C. § 7203. The Plea
Agreement contemplates that before sentencing the Defendant will file accurate tax returns for
the years 2011 through 2019. Consequently, the parties respectfully suggest that the following
proposed deadlines would allow sufficient time for Mr. Kozel to complete that task:

           Kozel Presentence Interview to be conducted by: October 23, 2020
           First PSR disclosure due: November 19, 2020
           Second PSR disclosure due: January 17, 2021
           Sentencing Date: a date in March 2021 that is acceptable to the Court.

       Mr. Kozel further recognizes that his tax returns would need to be submitted to the IRS
and an assessment completed before January 17, 2021, if that information is to be included in the
final PSR report. Thank you for your consideration of these requests.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                     By:    /s/

                                            LOUIS A. PELLEGRINO
                                            OLGA ZVEROVICH
                                            Assistant United States Attorneys
                                            Tel. (212) 637-2617 / 2514
                                            louis.pellegrino@usdoj.gov
                                            olga.zverovich@usdoj.gov
